                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH R. REISINGER,                   :
            Plaintiff                  : CIVIL ACTION NO. 3:19-1260
            v.                         :        (JUDGE MANNION)
MDJ RICHARD CRONAUER,                  :
et al.,
                                       :
            Defendants

                              MEMORANDUM
I.    BACKGROUND
      On July 22, 2019, plaintiff Joseph R. Reisinger1 filed, pro se, an
incomplete complaint, in clear violation of Fed.R.Civ.P. 8, appearing to claim
violations of his constitutional rights under 42 U.S.C. §1983 regarding the
alleged illegal and fraudulent October 2018 conveyance of his Luzerne
County, Pennsylvania house, by the Luzerne County Tax Claim Bureau, to
defendant JB Asset Management, LLC, during the pendency of his Chapter
11 Bankruptcy Petition.2 (Doc. 1). Plaintiff appears to allege that the
conveyance and acquisition of his house by JB Asset Management was in
violation of his due process rights as well as federal law since the house was
listed as an asset in his Bankruptcy Petition and was allegedly part of his


      1
       The plaintiff was formerly licensed to practice law in Pennsylvania but
is no longer so licensed. He has filed several pro se actions with this court.
      2
       The plaintiff indicates that his Bankruptcy case was docketed to
number 5:18-BK-04461, M.D.Pa., and that defendant Judge Opel is assigned
his case.
Bankruptcy Estate. Also named as defendants are: Magisterial District Judge
Richard J. Cronauer; Iftekhar Biplob, owner of JB Asset Management, LLC;
Bankruptcy Judge Robert N. Opel, II; William G. Schwab, Esq., Chapter 7
Trustee; D. Troy Sellars, Esq., U.S. Trustee; and Adam R. Weaver, Esq.,
Special Counsel in plaintiff’s bankruptcy case.
      In particular, plaintiff alleges that he purchased the house in March 2013
and that he was the legal owner of the property. However, plaintiff states that
due to an oversight the deed to the house was not recorded after his
purchase. He states that he filed his Chapter 11 Bankruptcy Petition on
October 22, 2018, and that he listed the house as one of his assets making
the house part of his Bankruptcy Estate. Plaintiff states that he then properly
recorded the deed to the house on October 24, 2018. Plaintiff alleges that
even though his Bankrupcty Estate became the proper owner of the house,
the Tax Claim Bureau, outside of the Bankruptcy Court and seemingly in
violation of the automatic stay, unlawfully sold the house to JB Asset
Management at a tax sale on October 25, 2018. The deed of the house to JB
Asset Management was then recorded on February 19, 2019. It appears that
after the sale of the house to JB Asset Management, plaintiff remained in
possession of the house and his tenants remained in the house.
      Biplob and JB Asset Management then filed an ejectment action against
plaintiff with Judge Cronauer seeking the judge to find that JB Asset
Management was the legal owner of the house and that Biplob could legally


                                       2
enter the house. Judge Cronauer conducted a hearing on June 11, 2019.
Plaintiff states that Judge Cronauer issued an illegal Order finding that JB
Asset Management lawfully purchased the house and, that he and his tenants
owed JB Asset Management rent and related utilities for occupying the house
after it was sold at the tax sale. Additionally, plaintiff states that JB Asset
Management was granted the authority by an Order issued by Judge
Cronauer to take possession of the house on July 22, 2019 at 9:30 a.m.
      As relief, plaintiff appears to seek the court to set aside the alleged
illegal purchase and transfer of his house to JB Asset Management, and to
prohibit JB Asset Management from taking possession of the house since he
claims that Judge Cronauer’s Order was legally void.
      Simultaneously filed along with his complaint, plaintiff submitted a
motion for a preliminary injunction, (Doc. 2), an amended motion for an
emergency preliminary injunction with exhibits, (Doc. 3), an incomplete and
unreadable handwritten motion to proceed in forma pauperis, (Doc. 4), and
an unreadable handwritten motion seemingly requesting the court to expedite
ruling on his emergency preliminary injunction motion, (Doc. 5).
      In his emergency preliminary injunction, plaintiff seeks this court to
enjoin defendants JB Asset Management and Biplob from taking physical
possession of his house on July 22, 2019 at 9:30 a.m. since he alleges it was
unlawfully transferred to them and that Judge Cronauer’s Order was illegal.
      After reviewing plaintiff’s complaint and motions, the court will deny


                                      3
plaintiff’s request for immediate injunctive relief. The court will dismiss
plaintiff’s complaint for failure to file a proper pleading under Rule 8, for failure
to state any basis invoking this court’s jurisdiction and, for failure to state a
cognizable claim. The court can raise sua sponte subject matter jurisdiction
issues. See Nesbit v. Gears Unlimited,Inc. 347 F.3d 72, 77 (3d Cir. 2003).
However, the court will allow plaintiff to amend his complaint regarding any
constitutional and federal claims he is attempting to assert based on the
stated deficiencies of his original complaint, including directing plaintiff to file
an amended complaint in conformance with Rule 8 as well as a proper motion
to proceed in forma pauperis.
      Although plaintiff fails to state any basis to invoke this court’s jurisdiction
in his complaint, to the extent plaintiff is deemed as alleging violations of his
constitutional rights and violations of federal law, the court would have
jurisdiction over this case pursuant to 28 U.S.C. §1331 and 28 U.S.C.
§1343(a). Venue would be appropriate in this court it is alleged that
constitutional violations occurred in this district since all parties are located
here. See 28 U.S.C. §1391.


II.   STANDARDS
      A.     Section 1983
      To state a claim under section 1983, a plaintiff must meet two threshold
requirements: 1) that the alleged misconduct was committed by a person


                                         4
acting under color of state law; and 2) that as a result, he was deprived of
rights, privileges, or immunities secured by the Constitution or laws of the
United States. West v. Atkins, 487 U.S. 42 (1988); Parratt v. Taylor, 451 U.S.
527, 535 (1981), overruled in part on other grounds, Daniels v. Williams, 474
U.S. 327, 330-331 (1986). If a defendant fails to act under color of state law
when engaged in the alleged misconduct, a civil rights claim under section
1983 fails as a matter of jurisdiction, Polk Cnty. v. Dodson, 454 U.S. 312, 315
(1981), and there is no need to determine whether a federal right has been
violated. Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982).
      “A defendant in a civil rights action must have personal involvement in
the alleged wrongs; liability cannot be predicated solely on the operation of
respondeat superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir.
1988). See also Sutton v. Rasheed, 323 F.3d 236, 249 (3d Cir. 2003)(citing
Rode). “Personal involvement can be shown through allegations of personal
direction or of actual knowledge and acquiescence.” Rode, 845 F.2d at 1207.
Accord Robinson v. City of Pittsburgh, 120 F.3d 1286, 1293-96 (3d Cir. 1997);
Baker v. Monroe Twp., 50 F.3d 1186, 1190-91 (3d Cir. 1995).
      B.    Injunctive Relief
      The grant of injunctive relief, including preliminary injunctive relief, is an
extraordinary remedy and it should only be granted in limited circumstances.
Am. Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421,
1426–27 (3d Cir. 1994) (quoting Frank’s GMC Truck Cent., Inc. v. Gen.


                                         5
Motors Corp., 847 F.2d 100, 102 (3d Cir. 1988)) (alterations in original). The
court’s ultimate decision to deny a preliminary injunction is discretionary,
though legal and factual determinations will be reviewed according to their
normal standard. See Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly, 309
F.3d 144, 156 (3d Cir. 2002).
      In order to obtain a preliminary injunction, the moving party must
demonstrate the following:
             (1) the likelihood that the plaintiff will prevail on the
             merits at final hearing; (2) the extent to which the
             plaintiff is being irreparably harmed by the conduct
             complained of; (3) the extent to which the defendant
             will suffer irreparable harm if the preliminary injunction
             is issued; and (4) the public interest.
Id. at 1427 (quoting Merchants & Evans, Inc. v. Roosevelt Bldg. Prods., 963
F.2d 628, 623–33 (3d Cir. 1992)). More specifically, the third prong requires
a balancing of harms between the plaintiff and the defendant and a finding
that the balance favors the plaintiff’s request for relief. See Issa v. Sch. Dist.
of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017).
      “The injunction should issue only if the plaintiff produces evidence
sufficient to convince the district court that all four factors favor preliminary
relief.” Id. Moreover, it is only if the first two prongs are satisfied that the court
must inquire into the final two factors. Tenafly, 309 F.3d at 157. Thus, “a
failure to show a likelihood of success or a failure to demonstrate irreparable
injury must necessarily result in the denial of a preliminary injunction.” In Re
Arthur Treacher’s Franchise Litig., 689 F.2d 1137, 1143 (3d Cir. 1982).

                                          6
However, if a plaintiff proves the first two requirements, it will almost always
be the case that the public interest favors preliminary relief, Issa, 847 F.3d at
143, leaving the crux of the matter to the balance of competing interests.


III.   DISCUSSION
       For present purposes, plaintiff is deemed as claiming that his
constitutional rights were violated by the alleged unlawful purchase and
conveyance of his house after a tax sale to JB Asset Management. He also
claims that this court should issue an Order essentially voiding Judge
Cronauer’s ejectment Order and Order allowing JB Asset Management to
take possession of his house on July 22, 2019.
       As discussed above, the alleged facts indicate that JB Asset
Management purchased plaintiff’s house at a tax sale held by the Luzerne
County Tax Claim Bureau despite plaintiff’s pending Chapter 11 Bankruptcy
Petition in which his house was listed as an asset. Plaintiff then states that
after a hearing Judge Cronauer granted JB Asset Management permission
to take possession of his house. Plaintiff now seeks injunctive relief from this
court in the form of an Order barring JB Asset Management from taking
possession of his house.
       The court finds that plaintiff has not shown a likelihood of success on
the merits since he has adequate state court remedies to challenge Judge
Cronauer’s ejectment Order and Order allowing JB Asset Management to


                                       7
take possession of his house on July 22, 2019. Further, since his property
was sold at a tax sale, plaintiff has remedies available to him in state court to
challenge the tax sale and JB Asset Management’s Deed. Pennsylvania Rule
of Civil Procedure 3132 allows a party to set aside a sale. This procedure is
“grounded in equitable principles and is addressed to the sound discretion of
the hearing court.” Kaib v. Smith, 684 A.2d 630, 631 (Pa. Super. Ct. 1996).
If the judgment entered is void, the sale will also be declared void. Harris v.
Harris, 239 A.2d 783, 784–85 (Pa. 1968). In addition, a sale may be set aside
where there are irregularities and deficiencies in the sale, including defects
in advertisement and notice. See Hampton v. Swan, 109 A. 674 (Pa. 1920);
Allegheny Cty. v. Golf Resort, Inc., 974 A.2d 1242, 1246 (Pa. Commw. Ct.
2009); Fernandez v. Tax Claim Bureau of Northampton County, 925 A.2d 207
(Pa. Commw. Ct. 2007) (citing 72 P.S. §5860.602). See also Scott v. Gehris,
2016 WL 795824 (M.D.Pa. March 1, 2016) (this court found that plaintiff was
not entitled to a writ of mandamus or an order granting her a preliminary
injunction directing defendants to stop the Pike County tax sale of her
property since she has no likelihood of success on the merits of her case and
she has adequate state court remedies).
       Thus, to deem the harm of the sale “irreparable” at this stage of the
case would ignore the post-deprivation safeguards, in addition to the pre-
deprivation safeguards, to which the plaintiff was entitled under Pennsylvania
law.


                                       8
      The plaintiff will be able to file motions in state court to set aside the tax
sale and to strike the Deed conveying his property to JB Asset Management.
See Jung Yun v. Bank of America, N.A., 2016 WL 7324554 (M.D.Pa. Dec. 16,
2016); Gangoo v. Federal Home Loan Mortgage Corporation, 2017 WL
679972 (M.D.Pa. Feb. 21, 2017); Scott, supra; Fernandez, supra.
Additionally, plaintiff can also appeal Judge Cronauer’s ejectment Order and
Order allowing JB Asset Management to take possession of his house to the
Court of Common Pleas and to the Pennsylvania appellate courts. Id. Plaintiff
does not indicate if he availed himself of any of the state court remedies to
challenge the stated Orders and, he does not allege that these remedies are
somehow inadequate or ineffective.
      Additionally, plaintiff has not shown immediate irreparable harm since
monetary damages would be adequate to compensate him if, for some
reason, the tax sale of his property was invalidated.
      Moreover, the Anti-Injunction Act, 28 U.S.C. §2283, also applies and
precludes the court from granting injunctive relief in this case. See Jung Yun,
2016 WL 7324554; Gangoo, 2017 WL 679972; Kush v. Bayview Loan
Servicing, 2018 WL 3631871 (M.D.Pa. July 31, 2018). The Anti-Injunction Act
deprives federal district courts the ability to “grant an injunction to stay
proceedings in a State court.” §2283. There are three narrow exceptions that
allow a federal court to grant equitable relief, but the court finds that all three
are inapplicable to the present case. See Kush, supra. As such, the court


                                         9
lacks authority to grant the relief that the plaintiff requests with respect to his
injunction motion preventing his July 22, 2019 ejectment from his house.
           Thus, plaintiff’s motion for an emergency injunction to prevent the Order
of Judge Cronauer allowing JB Asset Management to take possession of his
house on July 22, 2019 will be DENIED.


IV.        CONCLUSION
           In light of the above, the plaintiff’s motion for an emergency preliminary
injunction, (Doc. 3), to prevent JB Asset Management from taking possession
of his house on July 22, 2019, will be DENIED. The plaintiff’s complaint, (Doc.
1), will be dismissed for failure to file a proper pleading under Rule 8, for
failure to state any basis invoking this court’s jurisdiction and, for failure to
state a cognizable claim. Also, the court will direct the plaintiff to file an
amended complaint on or before August 19, 2019, in accordance with this
memorandum. An appropriate order will issue.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: July 23, 2019
19-1260-01.wpd




                                           10
